                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



  JONATHAN MICHAEL RUIZ                                     CIVIL ACTION

  VERSUS                                                    NO. 18-11664

  STATE OF LOUISIANA, ET AL.                                SECTION “J”(4)




                              O R D E R & REASONS
      Before the court is Plaintiff’s Motion to Alter or Amend Judgment (Rec. Doc.

15). Because Plaintiff has not proved he is entitled to relief under Fed. R. Civ. P.

59(e), the Court will deny the motion and uphold its Judgment (Rec. Doc. 14) that

Plaintiff’s claims against the State of Louisiana and Governor Jon Bel Edwards are

dismissed with prejudice.

                                  BACKGROUND

      The Court assumes the reader’s familiarity with this case and provides only a

brief account of the relevant facts and procedural history. Plaintiff Jonathon

Michael Ruiz is an incarcerated sex offender. In December of 2018, Ruiz filed a       §

1983 suit against the State of Louisiana and Governor Edwards alleging

unconstitutional ex post facto application of certain sex offender registration and

restriction statutes. In March of 2019, Ruiz filed a Motion to Appoint Counsel, for

Reasonable Access to Certain Legal Resources, and for Production of Legal

Documents held by D.O.C. On March 18, 2019 Honorable Magistrate Judge Karen

Wells Roby denied Ruiz’s motion and filed a Report & Recommendations,
recommending this Court dismiss Ruiz’s claims against John Bel Edwards and the

State of Louisiana with prejudice, citing the frivolous nature of his claim. The Court

adopted the Magistrate’s Report and Recommendations.

      Ruiz’s current motion asks the Court to amend the judgment of dismissal

with prejudice and allow him to file an amended petition. Ruiz admits there is not

legal basis for filing a §1983 claim against the State of Louisiana. He does, however,

maintain that he could cure his claims against Governor Edwards by discovering

facts proving that Governor Edwards is personally involved in the enforcement of

the sex offender statutes against Ruiz. Additionally, Ruiz asks leave to amend his

complaint to name dozens of other state officials he claims are personally

responsible for the enforcement of the statute. Because the judgment does not affect

Ruiz’s ability to bring his constitutional claims against those defendants, it will not

be considered as a potential reason to amend the judgment.

                                    DISCUSSION

      Because Rule 59(e) does not contain specific factors to determine whether to

amend or alter a judgment, district courts enjoy significant discretion in denying or

granting the motion. Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350,

355 (5th Cir. 1993). Nonetheless, a grant of relief under 59(e) is an extraordinary

remedy that should only be used sparingly. Templet v. HydroChem Inc., 367 F.3d

473, 479 (5th Cir. 2004). There are four grounds that support an amending or

alteration of a judgment under 59(e):




                                           2
      [f]irst, the movant may demonstrate that the motion is necessary to correct

      manifest errors of law or fact upon which the judgment is based. Of course,

      the corollary principle applies and the movant's failure to show any manifest

      error may result in the motion's denial. Second, the motion may be granted so

      that the moving party may present newly discovered or previously

      unavailable evidence. Third, the motion will be granted if necessary to

      prevent manifest injustice. Serious misconduct of counsel may justify relief

      under this theory. Fourth, a Rule 59(e) motion may be justified by an

      intervening change in controlling law.



11 Charles A. Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice &

Procedure § 2810.1, (3d ed. 2019).



      Plaintiff’s motion does not implicate any of the four grounds. First, there was

no manifest error of law or fact upon which the judgment is based. The doctrine of

sovereign immunity and the requirements for stating a viable §1983 claim are well-

established. The Report & Recommendations properly applied them to the Plaintiff’s

claims.

      Second, Ruiz has not uncovered any new or previously unavailable evidence.

Ruiz argues that he will be able to amend his pleading to assert more facts proving

of Governor Bel Edwards’ personal enforcement of the statutes at issue. (Rec. Doc 15

at 4). However, Ruiz provides no indication in his motion of what these new examples



                                         3
will be. Rather, the only tangible new information Ruiz alleges in his motion is proof

that other state officials, not Governor Edwards, are responsible for the actual

enforcement of the alleged unconstitutional laws. (Rec. Docs. 12 and 15).

       These new discoveries have no bearing on the decision to dismiss with

prejudice Ruiz’s claim against Governor Edwards. In fact, it further supports the

reasoning in the Report & Recommendations that the claim against Governor

Edwards is frivolous for lack of a factual basis. These laws were passed before

Governor Edwards was in office, and he is not the official statutorily tasked with

enforcing them. See Doe v. Jindal, No. 15-1283, 2015 WL 7300506, at *4-5 (E.D. La.

Nov. 18, 2015) (holding that merely being the head of the executive branch does not

constitute personal enforcement of laws).

       Third, there is no manifest injustice in refusing to amend or alter the

judgment. The judgment only dismisses with prejudice Ruiz’s §1983 claims against

Louisiana and Governor Bel Edwards. Ruiz’s state law claims are left intact for him

to file in state court. Furthermore, as Ruiz’s underlying constitutional claims were

not actually litigated here, he is not precluded from attempting to bring his §1983

claims against other state officials that he can properly allege enforced the laws at

issue. Additionally, there is no danger of Ruiz’s potential claims being barred by a

statute of limitations because of the dismissal. As Ruiz himself notes in his initial

complaint, the laws he is objecting to will be enforced against him continually for the

rest of his life.




                                            4
        Finally, there is no intervening change in controlling law that helps Plaintiff’s

case.

        Nonetheless, there is Fifth Circuit precedent that superficially supports the

relief Plaintiff is seeking. In Eason v. Thaler, 14 F.3d 8 (5th. Cir. 1994), the court

overturned a district court decision to dismiss a pro se plaintiff’s §1983 claims sua

sponte. The district court had determined the plaintiff’s claims, while legally

cognizable, were deficient factually. The Fifth Circuit overturned and held that the

district court erred in not giving the plaintiff the opportunity to amend to offer a more

detailed set of factual claims.

        In Ruiz v. Leblanc, 643 Fed. Appx. 358 (5th. Cir. 2016), the court overturned a

district court’s sua sponte dismissal with prejudice of plaintiff’s §1983 Eighth

Amendment claim on the grounds that it did not allege enough facts. It is error to

“dismiss [a] claim with prejudice without providing Ruiz, a pro se plaintiff, an

opportunity to plead his best case.” Id at 363. This is, of course, the very same Ruiz

bringing the present matter before the Court.

        Thus, it is no surprise Ruiz knew to argue he was entitled to either a Spears

hearing or an opportunity to amend to “plead his best case,” and it is no surprise he

believes he is entitled to such an opportunity. Nevertheless, there are three reasons

the Court determines not to grant Ruiz such a right in this case.

        First, unlike in Leblanc and Eason, the present dismissal of Ruiz’s claim is not

a true dispositive one. As mentioned above and reinforced by Ruiz’s own submissions

to the court, Ruiz has numerous other potential defendants to bring his §1983 claims



                                            5
against. The judgment says nothing about the merits of Ruiz’s §1983 claims if brought

against proper defendants.

      Second, in Leblanc and Eason the plaintiff’s claims were Eighth Amendment

prisoner claims. The facts needed to properly amend the plaintiff’s claims were more

detailed accounts of the alleged mistreatment. Leblanc, 643 Fed. Appx at 362 (“But

while Ruiz has alleged numerous injuries, he has not alleged sufficient facts to

plausibly establish that those injuries constitute a ‘substantial risk of serious

harm.’”). In comparison to the present case, it was much more likely the plaintiffs

possessed the required information but simply made a mistake by insufficiently

pleading the facts. As mentioned in the Report & Recommendations, it has already

been held that Louisiana governors do not enforce the sex offender registration laws

merely by being the governor. Jindal, 2015 WL 7300506, at *4-5. Therefore, it is

highly unlikely Ruiz could allege new facts in an amended pleading that would

subject Governor Edwards to suit as a state officer.

      Third, Ruiz has already been provided with two opportunities to present new

allegations and information to the Court, in his objections to the Report &

Recommendations and in this Motion to Amend or Alter Judgment. In both instances

Ruiz has asserted newly discovered facts alleging that dozens of other state officials

are involved in the enforcement of the sex offender registration laws. In neither

instance has Ruiz been able to point to anything resembling a factual allegation of

Governor Edwards enforcement of the disputed statutes.




                                          6
      To sum, pro se plaintiffs should be allowed permission to “plead their best case”

and amend factually deficient pleadings if there is a reasonable belief that they have

knowledge of said facts, or if failure to allow such an amendment would result in a

grave injustice. Neither applies here. Ruiz has failed to show there is cause for this

Court to grant the rare remedy of an amended judgment. Accordingly, the Court will

deny Plaintiff’s motion.

                                     CONCLUSION

      For the reasons set forth above,

      IT IS ORDERED that Jonathon Michael Ruiz’s Motion to Amend or Alter

Judgment (Rec. Doc. 15) is DENIED.

      New Orleans, Louisiana, this 13th of September, 2019.




                                              CARL J. BARBIER
                                              UNITED STATES DISTRICT JUDGE




                                          7
